133 F.3d 922
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Bobby L. GOODMAN, Appellant,v.BROWN GROUP, INC., Appellee.
No. 97-2151EM.
United States Court of Appeals, Eighth Circuit.
Submitted:  December 10, 1997Filed:  December 17, 1997

Before FAGG, BEAM, and ARNOLD, Circuit Judges.
PER CURIAM.


1
Bobby L. Goodman appeals the district court's grant of summary judgment to Brown Group, Inc. on Goodman's age discrimination claim.  Having reviewed the record and the parties' briefs, we conclude Goodman is not entitled to relief.  We reject Goodman's argument that the district court improperly failed to apply a "mixed-motives" analysis to his case, because Goodman did not present enough evidence of a discriminatory component to meet the threshold showing required for this analysis.  Additionally, even if we assume for the purpose of our review that Goodman established the elements of a prima facie case, we agree with the district court's analysis that Goodman failed to present any evidence tending to show that Brown Group's articulated reasons for Goodman's separation during a legitimate reduction in force were a pretext for age discrimination.  We thus conclude the district court correctly granted summary judgment and we affirm without further discussion.  See 8th Cir.  R. 47B.